Exhibit 5.4 HARPER & ASSOCIATES, INC. 6, STE 201 FORT WORTH, TX 76120 817-457-9555 F 817-457-9569 May1, 2013 To Whom It May Concern As an independent engineering consultant, I hereby consent to the use of my report entitled "SEC Reserve Evaluation" located in Shackelford and Ward Counties, Texas as of December 31, 2012" dated May 1, 2013 and data extracted there from (and all references to my Firm) included in or made a part of this Form 10-K Annual Report to be filed on or about May 1, 2013. Name: G. Michael Harper Title: P.E., Consulting Engineer License Number 34481. Signed: /s/ G. Michael Harper Fort Worth, Texas G. Michael Harper President
